[Cite as State v. Farmer, 2017-Ohio-2995.]


                                       COURT OF APPEALS
                                     LICKING COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :      JUDGES:
                                             :      Hon. Patricia A. Delaney, P.J.
        Plaintiff-Appellee                   :      Hon. William B. Hoffman, J.
                                             :      Hon. Earle E. Wise, Jr., J.
-vs-                                         :
                                             :
BRIAN FARMER                                 :      Case No. 16-CA-99
                                             :
        Defendant-Appellant                  :      OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Municipal Court,
                                                    Case No. 15CRB00319




JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   May 24, 2017




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

J. Michael King                                     BRIAN J. FARMER, Pro Se
40 West Main Street                                 3859 Martinsburg Road
4th Floor                                           Gambier, OH 43022
Newark, OH 43055
Licking County, Case No. 16-CA-99                                                       2

Wise, Earle, J.

       {¶ 1} Defendant-Appellant, Brian Farmer, appeals the October 27, 2016

judgment entry of the Municipal Court of Licking County, Ohio, denying his motion for

injunctive relief. Plaintiff-Appellee is the state of Ohio.

                          FACTS AND PROCEDURAL HISTORY

       {¶ 2} On June 8, 2015, following a jury trial, appellant was found guilty of

menacing by stalking in violation of R.C. 2903.211. By journal entry filed same date, the

trial court sentenced appellant to one hundred eighty days in jail, ninety days suspended,

and imposed three years of probation as directed by the probation officer. Appellant was

ordered to abide by a civil protection order issued by the Court of Common Pleas, and

have no contact with the victim and any of the witnesses and jurors.          Appellant's

conviction and sentence were affirmed on appeal. State v. Farmer, Licking No. 15 CA

0044, 2015-Ohio-5434.

       {¶ 3} On October 25, 2016, appellant filed a motion for injunctive relief, seeking

to bar the probation department from imposing certain probationary restrictions. By

judgment entry filed October 27, 2016, the trial court converted the motion for injunctive

relief to a motion to modify probation conditions, and denied the motion.

       {¶ 4} Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                               I

       {¶ 5} "WHETHER THE TRIAL COURT ERRED BY NOT ENTERING GRANTING

AN    INJUNCTION       BARRING        THE    ADULT      PROBATION    FROM     IMPOSING
Licking County, Case No. 16-CA-99                                                          3

RESTRICTIONS NOT AUTHORIZED BY LAW AND WHICH DON'T MEET THE JONES

TEST."

                                                II

       {¶ 6} "WHETHER THE TRIAL COURT ABUSED ITS DISCRETION BY

ALLOWING IMPROPER PROBATIONARY RESTRICTIONS."

                                               III

       {¶ 7} "WHETHER THE DEFENDANT IS BEING SUBJECTED TO DOUBLE

JEOPARDY BY HAVING ADDITIONAL RESTRICTIONS BEING ADDED TO HIS

SENTENCE BY THE PROBATION DEPARTMENT."

                                               IV

       {¶ 8} "WHETHER THE COURT AND PROBATION DEPARTMENT CAN USE

THE SINGLE VALIDATED RISK ASSESSMENT TOOL ON MISDEMEANOR

PROBATIONERS."

                                          I, II, III, IV

       {¶ 9} In his four assignments of error, appellant challenges the trial court's denial

of his motion for injunctive relief and his probationary restrictions.

       {¶ 10} In his motion for injunctive relief filed October 25, 2016, appellant claimed

the "Adult Probation Department of the Licking County Municipal Court has imposed

probationary restrictions which are an abuse of discretion and a deprivation of rights

under the color of law." Specifically, appellant complained of a firearms prohibition, orders

to gain employment, receive a mental health evaluation, submit to random urinalysis,

submit to warrantless searches of his home and property, and be subjected to a Single

Validated Risk Assessment pursuant to R.C. 5120.114.
Licking County, Case No. 16-CA-99                                                        4


       {¶ 11} In its October 27, 2016 judgment entry denying the motion, the trial court

stated the following:



                 The court cannot grant a motion against itself and accordingly the

       court will treat the motion for injunctive relief as a request to have his

       conditions of probation modified.

                 That request to modify the conditions of his probation is hereby

       denied. The probation department has authority to supervise the defendant

       while he is on probation/community control. The court has reviewed the

       matter and has determined that the probation department's requirements

       as they relate to the defendant are not unreasonable nor do they violate his

       rights.

                 If the defendant wishes a court to exercise injunctive relief in this

       matter the undersigned suggests that he needs to seek a different remedy

       in a different court.



       {¶ 12} In support of his assignments of error, appellant cites the case of State v.

Jones, 49 Ohio St. 3d 51, 53, 550 N.E.2d 469 (1990), wherein the Supreme Court of Ohio

stated the following:



                 In determining whether a condition of probation is related to the

       "interests of doing justice, rehabilitating the offender, and insuring his good

       behavior," courts should consider whether the condition (1) is reasonably
Licking County, Case No. 16-CA-99                                                      5


      related to rehabilitating the offender, (2) has some relationship to the crime

      of which the offender was convicted, and (3) relates to conduct which is

      criminal or reasonably related to future criminality and serves the statutory

      ends of probation. (Citations omitted.)



      {¶ 13} We are unable to review the complained of restrictions under Jones

because the record does not contain the orders of probation signed by appellant. This

court has no way of knowing what the probation orders consist of for our review. "[W]e

cannot discern from the information before us whether these conditions were actually

imposed. Accordingly, any comment on these specific alleged conditions would be purely

advisory, and we will not address them." State v. Dukes, 2d Dist. Montgomery No. 26531,

2015-Ohio-4714, ¶ 21.

      {¶ 14} Based upon the foregoing, we find the trial court did not err in denying

appellant's motion.

      {¶ 15} Assignments of Error I, II, III, and IV are denied.
Licking County, Case No. 16-CA-99                                                     6


      {¶ 16} judgment of the Municipal Court of Licking County, Ohio is hereby affirmed.

By Wise, Earle, J.

Delaney, P.J. and

Hoffman, J. concur.




EEW/sg 414